46 F.3d 1123
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James GILBERT, Plaintiff-Appellant,v.Richard LANHAM, Sr., Commissioner;  Earl D. Beshears,Warden;  B. Irvin, Security Chief;  OfficerJohnson;  John Peterson, Defendants-Appellees.
No. 94-7011.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec.r 13, 1994.Decided:  Jan. 18, 1995.

James Gilbert, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Lawrence Paul Fletcher-Hill, Assistant Attorney General, Baltimore, MD, for Appellees.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gilbert v. Lanham, No. CA-94-1174-S (D. Md. May 18, 1994;  Aug. 24, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the mate rials before the Court and argument would not aid the decisional process.


2
AFFIRMED.